DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/101,759 filed on November 23, 2020 in which claims 1-13 are presented for examination.

Claim Objections
3.	Claims 1 and 13 are objected to because a minor typo error:
Claims 1 and 13 recite “determine a position of the subject relative the carrier based on tool operation information”. It should be replaced by -- determine a position of the subject relative to the carrier based on tool operation information.  Appropriate correction is required.
.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation "The carrier (10)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
            Claim 6 recites the limitation "The carrier according to claim 23” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Allowable Subject Matter
6.	Claims 1-3, 5, 7-13 are allowable over the prior art of record.
In regard to claims 1 and 13, the prior art of record fails to disclose:
 “determine whether the tool is in contact with the subject based on the hydraulic pressure information, and if so;
determine a position of the subject relative the carrier based on tool operation information.”


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US Patent No. 7, 644,782 and US Publication No. 2009/0088931 define general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661